Case 6:19-bk-07189-KSJ Doc11 Filed 11/12/19 Page 1 of 10

UNITED STATES BANKRUPTCY COURT,
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
IN RE: CASE NO:
BRIAN D SIEG 6:19-bk-07189-K SJ
Debtor.
CHAPTER 13 PLAN

A. NOTICES.

Debtor! must check one box on each line to state whether or not the Plan includes each of
the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

 

A limit on the amount of a secured claim based on a valuation which | Included lot Included
may result in a partial payment or no payment at all to the secured | 4
creditor. See Sections C.5 (d) and (e). A separate motion will be filed.

 

Avoidance of a judicial lien or nonpossessory, nonpurchase money | Included ot Included |
security interest under 11 U.S.C. § 522(f). A separate motion will be | 2
filed. See Section C.5 (e).

 

o

 

 

 

Nonstandard provisions, set out in Section E. Included ye Included |-

 

 

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A
SECURED CREDITOR UNDER SECTION 5() OF THIS PLAN, TO SURRENDER THE
SECURED CREDITOR’S COLLATERAL UNDER SECTION 3(¢), TO NOT MAKE
PAYMENTS TO THE SECURED CREDITOR UNDER SECTION 5(k), OR THE
AUTOMATIC STAY DOES NOT APPLY, AND THE CREDITOR MAY TAKE ACTION
TO FORECLOSE OR REPOSSESS THE COLLATERAL,

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGGE LOANS, CAR
LOANS, AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A
SECURITY INTEREST IN PERSONAL OR REAL PROPERTY COLLATERAL.

 

' All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two
individuals.
Sieg

Case 6:19-bk-07189-KSJ Doc11 Filed 11/12/19 Page 2 of 10

6:19-bk-07 189-KS]

MONTHLY PLAN PAYMENTS, Plan payments (“Plan. Payments”) include the
Trustee’s fee of 10% and shall begin 30 days from petition filing/conversion date. Debtor
shall make Plan Payments to the Trustee for the period of 60 months. If the Trustee does
not retain the full 10%, any portion not retained will be disbursed to allowed claims
receiving payments under the Plan and may cause an increased distribution to the
unsecured class of creditors.

$ 1,961.00 from month | through 20.

$ 2,211.00 from month 21 through 60.

PROPOSED DISTRIBUTIONS.

1. ADMINISTRATIVE ATTORNEY’S FEES.

Base Fee $ 4,990.00 Total Paid Prepetition $ 990.00 Balance Due $ 4,000.00
MMM Fee $ Total Paid Prepetition $ Balance Due $

Estimated Monitoring Fee at $ per Month.

Attorney’s Fees Payable Through Plan at $ 200.00 per month 1 through 20
(subject to adjustment).

2. DOMESTIC SUPPORT OBLIGATIONS (as defined in II U.S.C. §1010.4A).

 

Acet. No. ; Creditor Total Claim Amount

 

n/a

 

 

 

 

 

3. PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

 

Last Four Digits of Acct. No. Creditor . Total Claim Amount

 

 

n/a

 

 

 

 
Sieg

Case 6:19-bk-07189-KSJ Doc11 Filed 11/12/19 Page 3 of 10

6:19-bk-07189-KSJ _

4,

TRUSTEE, FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

5. SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors

under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending.
If Debtor’s payments under the Plan are timely paid, payments to secured creditors under the
Plan shall be deemed contractually paid on time.

{a} Claims Secured by Debtor’s Principal Residence that Debtor Intends to
Retain - Mortgage, HOA and Condominium Association Payments, and Arrears, if
any, Paid Through the Plan Under 11 U.S.C. § 1322(b)(5). Debtor wiil cure
prepetition arrearages and maintain regular monthly postpetition payments on the
following claims secured by Debtor’s principal residence. Postpetition mortgage
payments must be included in the Plan Payments. Mortgage payments are due on the
first payment due date after the case is filed and continue monthly thereafter. The
amount of postpetition mortgage payments. may be adjusted as provided for under the
loan documents. The Plan may provide for the cure of arrearages to homeowner’s and
condominium associations and may, but need not, include the payment of postpetition
assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive
a discharge of personal liability on these claims.

 

 

 

 

 

 

 

 

 

Last Four | Creditor Collateral Regular Gap | Arrears
Digits of Address Monthly Pmt
Acct. No. Payment
Tammy and 676 Cordova Ave | $1,105.76 $5,000.00
Russell Aldridge Ormond Bh, FL $125.00
| months 21 - 60

 

(b) Claims Secured by Other Real Property Which Debtor Intends to Retain -
Mortgage, HOA and Condominium Association Payments, and Arrears, if any, Paid
Through the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition
atrearages and maintain regular monthly postpetition payments on the following claims
secured by real property. Postpetition mortgage payments must be included in the Plan.
Payments are due on the first due date after the case is filed and continue monthly

3
Sieg

Case 6:19-bk-07189-KSJ Doc11 Filed 11/12/19 Page 4 of 10

6:19-bk-07189-KSJ

thereafter. The amount of postpetition mortgage payments may be adjusted as provided

for under the loan documents.

The Plan may provide for the cure of arrearages to

homeowner’s and condominium associations and may, but need not, include the payment
of postpetition assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor

will not receive a discharge of personal liability on these claims.

 

Last Four | Creditor

Digits of
Acet, No.

Gap | Arrears
Pmt

 

 

Toni Gicevyski
and Ana Gicevska

 

 

Collateral Regular
Address . Monthly
Payment

160 LPGA Bivd $ 375.00
Holly Hill, FL

 

 

$7,000.00
$175.00

 

 

 

months 21 — 60

(c} Claims Secured by Real Property - Debtor Intends to Seek Mortgage
Modification: Pending the resolution of a mortgage modification request, the Plan
Payments shall include the following adequate protection payments to the Trustee: (1)
for homestead property, the lesser of 31% of gross monthly income of Debtor and non-
filing spouse, if any (after deducting homeowners association fees), or the normal
monthly contractual mortgage payment; or (2) for non-homestead, income-producing
property, 75% of the gross rental income generated from the property. If Debtor obtains a
modification of the mortgage, the modified payments shall be included in the Plan
Payments. Debtor will not receive a discharge of personal liability on these claims

 

 

Last Four Digits Creditor Collateral Address | Adequate
of Acct. No. Protection Payment
n/a

 

 

 

 

(d) Claims Secured by Real Property or Personal Property to Which 11 U.S.C. §
506 Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision
dees not apply to a claim secured solely by Debtor’s principal residence. A separate
motion to determine secured status or to value the collateral must be filed. Payment
on the secured portion of the claim, estimated below, is included in the Payment Plan.
Unless otherwise stated in Section E, the Plan Payment do not include payments for
escrowed property taxes or insurance.

 

 
Case 6:19-bk-07189-KSJ Doc11 Filed 11/12/19 Page 5 of 10

 

 

 

 

 

 

 

 

 

 

 

Sieg
6:19-bk-07189-KSJ
Last Four | Creditor | Collateral | Claim Value Payment | Interest
Digits of Description | Amount Through | Rate
Acct. No. /Address Plan
n/a
(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C,

§ 506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a
nonpossessory, nonpurchase money security interest because it impairs an exemption or
under § 506 to determine secured status and to strip a lien.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last Four Digits of Acct. Creditor Collateral Description /

No. . Address ,
(f) Payments on Claims Secured by Real Property and/or Personal Property to
Which Section 506 Valuation DOES NOT APPLY Under the Final Paragraph in 11
U.S.C. § 1325(a). The claims listed below were either: (1) incurred within 910 days
before the petition date and secured by a purchase money security interest in a motor
vehicle acquired for the Debtor personal use; or (2) incurred within one year of the
‘petition date and secured by a purchase money security interest in any other thing of
value. These claims will be paid in full under the Plan with interest at the rate stated
below. .

Last Four Creditor Collateral Claim Payment Interest"

Digits of Description/ | Amount Through Rate

Acct. No. Address Plan

1936 Westlake 2009 Ford

Financial Escape $ 5,000.00 $83.35
Services

(g) Claims Secured by Real or Personal Property to be Paid with Interest
Through the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be
paid in full under the Plan with interest at the rate stated below.

Last Four Creditor Collateral Claim Payment Interest

Digits of Description/ | Amount Through Rate

Acct. No. Address Plan

 

 

 

 

 

 

 

 

 
Case 6:19-bk-07189-KSJ Doci1 Filed 11/12/19 Page 6 of 10

 

 

 

 

 

 

 

 

Sieg
6:19-bk-07 189-KSI
0112 Volusia 160 LPGA | $6,438.00 $125.00 18%
ounty
Property Holly Hill,
Taxes FL
(h) Claims Secured by Personal Property — Maintaining Regular Payments and

Curing Arrearage, if any, under 11 U.S.C. § 1322(b)(5).

 

Under 11 U.S.C. §

1328(a)(1), unless the principle amount of the claim is paid in full through the Plan,
Debtor will not receive a discharge of personal liability on these claims.

 

 

 

Last Four — Creditor Collateral Regular Arrearage
Digits of Acct. Description Contractual

No. Payment

n/a

 

 

 

 

 

 

(i) Secured Claims Paid Directly by Debtor. The following secured claims are
being made via automatic debit/draft from Debtor’s depository account and will continue
to be paid directly to the creditor or lessor by Debtor outside the Plan via automatic
debit/draft. The automatic stay under 11 U.S.C. § § 362(a) and 1301 (a) is terminated in
rem as to Debtor and in rem and in personam as to any codebtor as to these creditors and
lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate
Debtor’s state law contract rights. Because these secured claims are not provided for
urider the Plan, under 11 U.S.C § 1328(a), Debtor will not receive a discharge of personal
liability on these claims.

 

No.

Last Four Digits of Acct.

Creditor Property/Collateral

 

n/a

 

 

 

 

 

(j) Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
following collateral/property. The automatic stay under 11 U.S.C. $§ 362(a) and 1301(a)
is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to
these creditors upon the filing of this Pian.

 

 

 

Last Four Digits of Acct. Creditor Coilateral/Property
No. Description/Address
na

 

 

 

 
Sieg

Case 6:19-bk-07189-KSJ Doc11 Filed 11/12/19 Page 7 of 10

6: 19-bk-07 189-KSJ

(k} Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend
to make payments to the following secured creditors. The automatic stay under 11 U.S.C.
§§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to
any codebtor with respect to these creditors upon the filing of this Plan. Debtor’s state
law contract rights and defenses are neither terminated nor abrogated. Because these
secured claims are not provided for under the Plan, under 11 U.S.C. §§ 1328(a), Debtor
will not receive a discharge of personal liability on these claims

 

 

 

Last Four Digits of Acct. Creditor ) Collateral _
No. Description/Address
n/a

 

 

 

 

6. LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the

Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation of the Plan, as soon as practicable, if the Plan provides for payment to
creditor/lessor, the creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor/lessor under § 501(c), and no objection to the claim is
pending. If Plan Payments are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid and Arrearages Cured Through the Plan under 11 U.S.C. § 1325(b)(5).
Debtor assumes the following leases/executory contracts and proposes the prompt cure of
any prepetition arrearage as follows. Under 11 U.S.C § 1328(a)(1), If the claim of the
lessor/creditor is not paid in full through the Plan, Debtor will not receive a discharge of
personal liability on these claims.

 

 

 

Last Four Creditor/Lessor | Description of | Regular Arrearage and
Digits of Acct. Leased Contractual Proposed Cure
No. Property Payment

n/a

 

 

 

 

 

 

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to
be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
claims that are paid via automatic debit/draft from Debtor’s depository account and are to |
continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
automatic debit/draft. The automatic stay Under 11 U.S.C §§ 632(a) and1301(a) is
terminated in rem as to Debtor and in remand in personam as to any codebtor as to these

4
Sieg

Case 6:19-bk-07189-KSJ Doc1i1 Filed 11/12/19 Page 8 of 10

6:19-bk-07 189-KSJ

creditors and lessors upon the filing of this Plan. Nothing herein is intended to terminate
or abrogate Debtor’s state law contract rights. Because these leases/executory contracts
are not provided for under the Plan, Under 11 U.S.C § 1328(a), Debtor will not receive a
discharge of personal liability on these claims.

 

 

 

 

 

 

 

Last Four Digits of Acct. Creditor/Lessor -Property/Coliateral
No.
n/a
{c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal

Leased Property. Debtor rejects the following leases/executory contracts and will

surrender the following leased real or personal property. The automatic stay under 11
~ ULS.C §§ 362 (a) and 1301(a) is terminated in rem as to Debtor and in rem and in

personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.

 

 

 

 

 

 

 

Last Four Digits of Acct. Creditor/Lessor Property/Collateral to be
No. Surrendered
n/a
7. GENERAL UNSECURED CREDITORS. General unsecured creditors with

 

allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above referenced creditors or shall otherwise be paid under a subsequent Order
Confirming Plan. The estimated dividend to unsecured creditors shall be no less than

$

D. GENERAL PLAN PROVISIONS:

i,

Secured creditors, whether or not dealt with under the Plan, shall retain the liens
securing such claims.

Payments made to any creditor shall be based upon the amount set forth in the
creditor’s proof of claim or other amount as allowed by an Order of the Court.

If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
property of the estate shall not vest in Debtor until the earlier of Debtor’s
discharge or dismissal of this case, unless the Court orders otherwise. Property of
the estate .

(a) X__ shall not vest in Debtor until the earlier of Debtor’s discharge or

. 3
Case 6:19-bk-07189-KSJ Doc11 Filed 11/12/19 Page 9 of 10

Sieg
6;19-bk-07189-KS]

dismissal of this case, unless the Court orders otherwise, or
(b) shall vest in Debtor upon confirmation of the Plan.

4, The amounts listed for claims in this Pian are based upon Debtor’s best estimate
and belief and/or the proofs of claim as filed and allowed. Unless otherwise
ordered by the Court, the Trustee shall only pay creditors with filed and allowed
proofs of claim. An allowed proof of claim will control, unless the Court orders
otherwise.

5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
distributions. The actual distributions may vary. If the summary or spreadsheet
conflicts with this Plan, the provisions of the Plan control prior to confirmation,
after which time the Order Confirming Plan shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits
when due. (However, if Debtor is not required to file tax returns, Debtor shall
provide the Trustee with a statement to that effect.) For each tax return that
becomes due after the case is filed, Debtor shall provide a complete copy of the
tax return, including business returns if Debtor owns a business, together with all
related W-2s and Form 1099s, to the Trustee within 14 days of filing the return.
Unless otherwise ordered, consented to by the Trustee, or ordered by the Court,
Debtor shall turn over to the Trustee all tax refunds in addition to regular Plan
payments. Debtor shall not instruct the Internal Revenue Service or other taxing
agency to apply a refund to the following year’s tax liability. Debtor shall not
spend any tax refund without first having obtained the Trustee’s consent or
Court approval.

E. ‘NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
out in this section are deemed void and are stricken.

 

 

 
Case 6:19-bk-07189-KSJ Doc11_ Filed 11/12/19 Page 10 of 10

Sieg |
6:19-bk-07189-KSJ

CERTIFICATION

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are ©
identical to those contained in the Model Plan adopted by this Court, and that this Plan -
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

 

SIGNATURE: |
Debtor — pe -

On OL . Date (12419
Brian D Sieg, Debtor os .

‘Attorney for Debtor

/s/ Robert Zipperer - Date tt (2 iS

* Robert Zipperer -
- Attorney for Debtor
Florida Bar No: 196525
224 South Beach St, Suite 202
Daytona Beach, FL 32114
" 386-226-1151 telephone

robertzipperer@bellsouth net

PROOF OF SERVICE

IT HEREBY CERTIFY that a true and correct copy of the foregoing Chapter 13 Plan has
been furnished by either US Mail, postage prepaid or electronic mail to all creditors on the
attached mailing matrix (obtained from the Clerk’s office within 7 days prior to the date of '
service), this 12" day of November, 2019.

/s/ Robert Zipperer
Robert Zipperer:
_ Attorney for Debtor

“210

 
